DETAILED ACTION

Petition to Revive
The petition filed on April 02, 2020 has satisfied the conditions for revival pursuant to the provisions of 37 CFR 1.137(a). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9-15 are currently pending.  Claims 2-8 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the non-final official action of 10/05/2017, have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by RAGNER (US Patent 7,059,182).
Regarding claim 1,
Ragner teaches a loss prevention device comprising: 
a housing (20 in fig. 1B) having a first side disposed opposite a second side, wherein at least two movable hatches (22 in fig. 1B; see any two of the upper and lower arms disposed on either the left or right side of housing 20) are attached via hinges (26 in fig. 1B) to the first side of the housing, and wherein the second side of the housing is configured to affix to an object (“the first side” is interpreted as corresponding to that portion of the housing that when a closed position, is exposed to the ambient environment, while the “second side” is interpreted as corresponding to that portion of the housing which lies adjacent to the object 20 as shown in figure 1A; alternatively, figure 3A and 3B illustrate a housing 50 wherein the first side is interpreted as corresponding to the outer surface illustrates in figured 3A and the second side is interpreted as corresponding to the internal surface of housing 50 wherein the electrical components of the laptop device are positioned);
one or more sensors configured to detect the loss prevention device in freefall (fall detection sensor 30 in fig. 1B; acceleration sensor 114 in fig. 7; capacitance sensor 116 and other sensors in fig. 7); and
a release mechanism (release latch 34 in fig. 1B; 120 in fig. 7; release catch 60 in fig. 3B) configured to manipulate a loss prevention module in response to the detection of the loss prevention device in freefall to deploy the at least two movable hatches of the housing from a closed position to an open position  (column 6:52-54 teaches, “When predetermine conditions are reached, controller 32 activates latching system 34 to release arms 22 so that they extend outward and away from the body”) to reveal an inner compartment of the housing (at least Figure 3B illustrates a storage indentation 52 visible following arm deployment).

Regarding claim 9,
	Ragner teaches the loss prevention device, wherein a weight, a size, and a shape of the loss prevention device is proportional to a weight, a size, and a shape of the object (the term “proportional” is broad and has not been recited in the claims in combination with terms which define the meets and bounds of that which the Applicant defines as proportional.  As such, at least figures 1-1B teach an embodiment wherein the housing functions to protect the inner object from damage due to impact and for this reason, the loss prevention device is considered as being proportional to the object in the manners claimed) 
Regarding claim 10,
Ragner teaches that the at least two movable hatches are detachable from the housing (column 7:2-12 teaches regarding arms 22 in fig. 1-1B, application of a force for extending arms 22 after release to position D2 and D3, wherein the arms extend approximately to an angle θ, movement of said arms corresponding to “detachable from the housing”.  Also see deployment of arms in figure 2C and 3B.) 

Regarding claim 11,
Ragner teaches that each of the one or more sensors is an optical sensor (column 15:57-58), a magnetic sensor, an audio sensor, an ultrasonic sensor (column 12:35-36), an infrared sensor, or an airspeed sensor (column 16:39-44), and
wherein each of the one or more sensors comprise a component selected from the group consisting of an accelerometer (sensor 114; also see column 14:7-10), a barometer, and a gyroscope.

Regarding claim 12,
Ragner teaches that the housing comprises a shape selected from the group consisting of: a substantially flat and circular shape, a cylindrical shape, a cubic shape (fig. 1B), a manifold shape, and a capsule shape (fig. 2C).



Regarding claim 14,
Ragner teaches that each of the at least two movable hatches are slidable within the housing (column 10:31-34 teaches “The arm's hinge spring bias can be designed so that momentum of the extending arm causes it to slide to a stop near its optimum position for impact absorption”; claim 4 teaches, “The impact protection system…said resilient arms are slidably mounted within one or more recesses on said housing”).

Regarding claim 15,
Ragner teaches a microcontroller incorporating a processor and a memory, the memory being configured to store one or more instructions thereon executable by the processor to cause the loss prevention device to operate the one or more sensors, the release mechanism, and the loss prevention module (col. 6:34-37 teaches “Outputs from acceleration sensor 30 is received by activation controller 32, which contains circuitry needed to process acceleration information, and activate latching systems 34 when the proper conditions are detected”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAGNER (US Patent 7,059,182) in view of PETERSON (US Pub. 2014/0253284).
Regarding claim 13,
Ragner teaches the loss prevention device of claim 1, but fails to expressly teach that in response to the detection of the loss prevention device in freefall, ejecting an amount of a shock-absorbent foam.
PETERSON teaches a drop countermeasure system wherein the loss prevention module is further configured to, in response to the detection of the loss prevention device in freefall, eject an amount of a shock-absorbent foam ([0040] teaches a loss prevention system comprising countermeasures including deploying an airbag system or other energy absorbing device…”, said “other energy absorbing device” is interpreted as corresponding to a shock absorbing foam).
Before the effective filing date of the invention, it would have been obvious to modify Ragner such that the loss prevention device further comprises a means for ejecting an amount of a shock-absorbent foam as disclosed by Peterson, since Peterson teaches that doing so will be useful in providing shock and energy absorbing properties which work to minimize the effects of potentially damaging events. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689